Citation Nr: 1812523	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-25 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of malaria and/or yellow fever.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for narcolepsy, to include as secondary to malaria and/or yellow fever.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
In November 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
In May 2016, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.
 
The issues of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of malaria and/or yellow fever and whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for narcolepsy, to include as secondary to malaria and/or yellow fever, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.

2.  Additional evidence has been received since the August 2002 rating decision that relates to an unestablished fact necessary to substantiate the previously denied claim of entitlement to service connection for diabetes mellitus, type II.

3.  Resolving all doubt in the Veteran's favor, the Veteran is shown to have been exposed to herbicides while serving at Korat Royal Thai Air Force Base (RTAFB) in Thailand from November 1963 to November 1964.

4.  The Veteran has been diagnosed with prostate cancer.

5.  The Veteran has been diagnosed with diabetes mellitus, type II.

6.  The Veteran's sleep apnea was not incurred in or caused by his active duty service.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied entitlement to service connection for diabetes mellitus, type II, is a final and binding determination on the evidence then of record.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.302 (2017).

2.  New and material evidence has been received since the August 2002 rating decision that denied entitlement to service connection for diabetes mellitus, type II.  38 U.S.C. §§ 1110, 5108, 7104 (2012); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103, 20.1104 (2017).

3.  The Veteran's prostate cancer is presumed to have been incurred during his active service in Thailand.  38 U.S.C. §§ 1101, 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(e) (2017).

4.  The Veteran's diabetes mellitus, type II, is presumed to have been incurred during his active service in Thailand.  38 U.S.C. §§ 1101, 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(e) (2017).

5.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
I.  New and Material Evidence

Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.302.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA must evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

An August 2002 rating decision, in pertinent part, denied service connection for diabetes mellitus, type II, because the Veteran was not shown to have served in Vietnam.  The relevant evidence of record at that time included the Veteran's service treatment records and post-service treatment records.  See August 2002 Rating Decision.  The Veteran was notified of the August 2002 rating decision and of his appellate rights by letter dated August 12, 2002.  The Veteran did not appeal the August 2002 rating decision.  As such, the August 2002 rating decision is final in regards to the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.

Since the time of the August 2002 rating decision, additional relevant evidence, to include statements and testimony regarding the Veteran's potential exposure to herbicides in Thailand, have been added to the claims file.  This evidence, not previously submitted to decision makers and relating to an unestablished fact necessary to substantiate the claim, raises a reasonable possibility of substantiating the claim and is thus new and material.  38 C.F.R. § 3.156(a).  Therefore, the claim for service connection for diabetes mellitus, type II, is reopened.


II.  Service Connection


A.  Prostate Cancer and Diabetes Mellitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran has been diagnosed with diabetes mellitus, type 2, and prostate cancer.  VA laws and regulations provide that, if a Veteran was exposed to herbicides during service, certain listed diseases, diabetes mellitus, type 2, and prostate cancer, are presumptively service-connected. 38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309(e).

The dispositive issue in this case is whether the Veteran was exposed to herbicides.  Although veterans who served in Vietnam are presumed to have been exposed to herbicides, the Veteran did not serve in Vietnam as that term is defined in the applicable regulation.  The Veteran was stationed at Korat Royal Thai Air Force Base (Korat AFB) in Thailand from November 1963 to November 1964 and was attached to the U.S. Army 590th Quartermaster, Co. B, 9th Log. Command.  
There are multiple documents that provide guidance for VA in adjudicating claims of veterans claiming herbicide exposure in Thailand.

The claims file contains a memorandum of record regarding general herbicide use in Thailand during the Vietnam Era from the Veterans Benefits Administration (VBA).  VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand in determining whether veterans who served in Thailand were exposed to herbicides.  VBA noted that the Department of Defense list of sites where tactical herbicides were used, tested, and stored revealed that limited testing of tactical herbicides were only conducted in Thailand from April 2, 1964 through September 8, 1964, near Pranburi, Thailand.  Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  A letter from the Department of the Air Force stated that, other than the 1964 tests on the Pranburi Military Reservation, there were no records of tactical herbicide storage or use in Thailand.  There were records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.

VA's Adjudication Procedures Manual Rewrite require special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era, to specifically include Korat RTAFB.  See M21-1MR at IV.ii.2.C.10.q.  Specifically, those protocols direct that herbicide exposure should be acknowledged for U.S. Army Veterans who served on RTAFBs in Thailand if the Veteran provides a statement that he was involved in perimeter security duty, and there is additional credible evidence supporting this statement.  It is further noted that U.S. Army personnel may have provided RTAFB security early in the war before the base was fully operational.

A response from the Air Force Historical Research Agency states that Agent Orange was never used for Vegetation Control at USAFs Based in Thailand.

The Veteran testified during the Board hearing that he was stationed at Korat Air Base and although he was a supply clerk, he also had guard duty on occasion to include when he had to guard an ammo dump; that as a supply clerk he had to go out onto the tarmac to unload cargo planes, i.e., C-130s; and that as a supply clerk his duties with shipping and receiving required that he work near the perimeter of the base.  The Board finds this competent testimony to be credible and consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  

 The above memorandum and response from the Air Force Historical Research Agency weigh against the Veteran's exposure to herbicides.  However, the Manual directs that herbicide exposure should be acknowledged for U.S. Army Veterans who served on RTAFBs in Thailand if the Veteran provides a statement that he was involved in perimeter security duty, and there is additional credible evidence supporting this statement.  It is further noted that U.S. Army personnel may have provided RTAFB security early in the war before the base was fully operational.  
Here, the Veteran was in the Army, was stationed at Korat AFB, and there is other credible evidence in the form of his statements that he was otherwise near the air base perimeter.

As there is evidence both for and against the Veteran being in an area where herbicides were sprayed, the evidence is approximately evenly balanced on this question.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that he was exposed to herbicides.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102  (benefit of the doubt doctrine applies to "any . . . point").  As the Veteran has been diagnosed with diabetes mellitus, type 2, and prostate cancer and was exposed to herbicides during service, entitlement to service connection for diabetes mellitus, type 2, and prostate cancer is warranted on a presumptive basis.



B.  Sleep Apnea

The Veteran asserts that his sleep apnea is related to his active duty service.  For the following reasons and bases, the Board finds that service connection for sleep apnea is not warranted.

The Veteran has been diagnosed with obstructive sleep apnea.  See October 2003 Arkansas Sleep Disorder Diagnostic Center Study.  Accordingly, the Board finds that the Veteran has a current disability.  See Davidson, 581 F.3d 1313.

The Veteran's service treatment records are negative for any complaints or findings of sleep apnea.  At his hearing before the Board, he stated that no one that roomed with him during service complained that he snored and stopped breathing in his sleep.  He stated only that he was diagnosed as having sleep apnea years after service in approximately 2005.  Therefore, there is no evidence of an in-service incident, and there is no competent evidence even suggesting that the Veteran's sleep apnea may be related to his service.  As such, the preponderance of the evidence weighs against the Veteran's claim; the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened.

Service connection for prostate cancer is granted.

Service connection for diabetes mellitus, type II, is granted.

Service connection for sleep apnea is denied.


REMAND

Unfortunately, the Veteran's remaining claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  
 
The Veteran's service treatment records appear to be incomplete.  In this regard, the Veteran has consistently stated that he was hospitalized in Thailand for malaria and/or yellow fever in 1963 or 1964.  See January 2011 Authorization for Release of Information; November 2015 Hearing Transcript.  Although several field hospital treatment notes have been associated with the Veteran's claims file, his treatment records for malaria and/or yellow fever are missing.  The RO attempted to obtain these records, however the RO only requested records from November 1, 1963 to November 30, 1963.  See November 2014 Request for Information.  Accordingly, additional efforts are necessary to verify the Veteran's account of in-service treatment for malaria and/or yellow fever.

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from April 2017, forward. 

2.  Contact the Army Human Resources Command, National Personnel Records Center, and/or any other appropriate source and request a complete copy of the Veteran's service treatment records.   

Specifically, the Veteran was stationed in Thailand from November 1963 to November 1964 and was attached to the U.S. Army 590th Quartermaster, Co. B, 9th Log. Command.  All field hospital records associated with this entire time period must be obtained.

All efforts to obtain the records should be documented.  If it is concluded that further efforts would be futile, a formal finding of unavailability must be prepared for the file listing the efforts made to obtain them.

3.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


